






EXHIBIT 10.43


SECOND AMENDMENT TO
THE PHOENIX COMPANIES, INC.
EXECUTIVE SEVERANCE ALLOWANCE PLAN
As Amended and Restated Effective September 1, 2009


The Phoenix Companies, Inc. Executive Severance Allowance Plan (the “Plan”), as
amended and restated effective January 1, 2009, is further amended effective
June 26, 2015 as follows:


1.    Section 2.08A (Domestic Partner definition) is deleted.


2.
Section 3.05 is amended to read in its entirety as follows:



3.05
Death: If an Executive terminates employment and dies before having received the
entire amount of benefits to which the Executive is entitled under this Plan,
the balance of such benefits will be paid to (a) the Executive’s surviving
spouse, (b) if there is no surviving spouse, the Executive’s children (including
stepchildren and adopted children) per stirpes, or (c) if there is no surviving
spouse and/or children per stirpes, the Executive’s estate.








